Case 17-14454-elf      Doc 485     Filed 05/06/20 Entered 05/06/20 13:21:12            Desc Main
                                   Document     Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
___________________________________
In re:                              : CHAPTER 11
                                    :
ISLAND VIEW CROSSING II, L.P.       : BANKRUPTCY NO. 17-14454(ELF)
                                    :
                        Debtor      :
___________________________________ :

        NOTICE OF PROPOSED SALE OF RESIDENTIAL UNIT(S) IN PHASE 1
                            (“SALE NOTICE”)

TO:     THE OFFICE OF THE UNITED STATES TRUSTEE; PARTIES REQUESTING
        NOTICE UNDER FED. R. BANKR. P. 2002; AND PARTIES HOLDING
        SECURED CLAIMS

       PLEASE TAKE NOTICE that on June 30, 2017, Island View Crossing II, L.P. (the
“Debtor”) commenced its bankruptcy case by filing a voluntary petition for relief pursuant to
Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the
Eastern District of Pennsylvania (the “Bankruptcy Court”). On December 18, 2017, the
Bankruptcy Court entered an Order directing the appointment of a Chapter 11 Trustee. On January
30, 2018, Kevin O’Halloran was elected to serve as the Chapter 11 Trustee (the “Trustee”) of the
Debtor’s estate

        PLEASE TAKE FURTHER NOTICE that on March 19, 2020, the Bankruptcy Court
entered the Order granting the Trustee’s Motion for Entry of an Order under 11 U.S.C. §§ 105(a)
and 363 and Fed. R. Bankr. P. 2002 and 6004 (I) Authorizing the Sale of a Residential Unit in
Phase 1 Free and Clear of all Liens, Claims, and Interests, (II) Authorizing Procedures for the
Approval of Future Sales of Residential Units in Phase 1, free and clear of all liens, claims and
interests, (III) Limiting Notice of Future Sales of Residential Units, and (IV) for Related Relief
(the “Sale and Procedures Order”).

       PLEASE TAKE FURTHER NOTICE that, in accordance with the Sale and Procedures
Order, the Trustee proposes to sell the following residential unit(s) in Phase 1 (collectively, the
“Residential Units” and, individually, a “Residential Unit”) located in the development known as
“Townhomes at Radcliffe Court on the Delaware”:

 LOT     PROPERTY           DATE OF        BUYER(S)      PURCHASE        DEPOSIT      CLOSING
 NO.      ADDRESS        AGREEMENT                         PRICE         AMOUNT        DATE
                            OF SALE
   21    16753 River     3/25/20           Jerome R.  $415,000.00        $20,750.00   7/21/20
         View Circle                       Dailey
                                           and Amy Jo
                                           Dailey

        A proposed Order authorizing the sale of the Residential Units free and clear of all liens,
claims, and interests pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bankr. P. 2002 and 6004
is attached hereto as Exhibit “1” and made a part hereof.
Case 17-14454-elf    Doc 485     Filed 05/06/20 Entered 05/06/20 13:21:12             Desc Main
                                 Document     Page 2 of 2

      1.     Your rights may be affected. You should read these papers carefully and
             discuss them with your attorney, if you have one in this bankruptcy case. (If
             you do not have an attorney, you may wish to consult an attorney.)
      2.     If you do not want the court to grant the relief sought in this Sale Notice or if
             you want the court to consider your views on this Sale Notice, then on or before
             May 20, 2020, you or your attorney must file a response to this Sale Notice.
             (see Instructions below). If you file a response to this Sale Notice and the response
             cannot be resolved, you will receive a Notice of Hearing in connection with the
             Sale Notice and the Response thereto.
      3.     If you do not file a response to this Sale Notice, the court may enter an order
             granting the relief requested in the Sale Notice.
                                     Filing Instructions

      4.     If you are required to file documents electronically by Local Bankruptcy Rule
             5005-1, you must file your response electronically.
      5.     If you are not required to file electronically, you must file your response at
                            Clerk
                            U.S. Bankruptcy Court for the Eastern District of Pennsylvania
                            Robert N.C. Nix Building, Suite 400
                            900 Market Street
                            Philadelphia, PA 19107

      6.     If you mail your response to the Bankruptcy Clerk’s office for filing, you must
             mail it early enough so that it will be received on or before the date stated in
             Paragraph 2 of this Notice.


      7.     On the same day that you file or mail your Response to the Sale Notice, you must
             mail or deliver a copy of the Response to the movant’s attorney:
                            Aris J. Karalis, Esquire
                            Robert W. Seitzer, Esquire
                            Karalis PC
                            1900 Spruce Street
                            Philadelphia, PA 19103
                            Phone No.: (215) 546-4500
                            Fax No.: (215) 985-4175
                            E-mail addresses:      akaralis@karalislaw.com
                                                   rseitzer@karalislaw.com



Dated: May 6, 2020


                                               2
